Title: To George Washington from Adam Stephen, 30 March 1756
From: Stephen, Adam
To: Washington, George



Sir,
Fort Cumberland [Md.] March 30th 1756.

The inclos’d is a Rough, but Exact Copy of Mr Boyd’s Accounts.

The First Contains the Disbursements from The 1st of Septr to The 1st of January.
The Other The disbursemts for January & February and Arrears. The Balance in Mr Boyd’s hands is £311.5.3½ which I shall desire him to Apply to the Paymt of the Officers for Janr. & Febry—not forgetting to Settle their Recruiting Accts which Balances in the Country’s Favour are very Considerable—I have Examind The Receipts and Vouchers, and find them to Answer, and am with Respect, Sir, Your most Obt huble Servt.

Adam Stephen

